ROTHENBERG, Judge.
Librun Jean-Henriquez petitions this court for a writ of mandamus, seeking an order which would compel the circuit court for Miami-Dade County to issue a ruling on his petition for writ of error coram nobis, and his emergency motion for clarification and correction, which are now pending in that forum. Jean-Henriquez is allegedly facing an immediate threat of deportation, and is entitled to a ruling on his petition below. Accordingly, we grant the petition for mandamus and order the circuit court to rule forthwith on Jean-Henriquez’s petition for writ of error co-ram nobis dated August 2004, and his emergency motion for clarification and correction dated January 2005.
This opinion shall take effect immediately notwithstanding the filing of any motions for rehearing.